Exhibit 10.24H

FOIA CONFIDENTIAL TREATMENT REQUEST

CSG SYSTEMS INTERNATIONAL, INC.

SIXTY-FIRST AMENDMENT

TO THE

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

csg SYSTEMS, INC.

AND

TIME WARNER CABLE INC.

This Sixty-first Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Time Warner Cable Inc. (“TWC”). CSG
and TWC entered into a certain CSG Master Subscriber Management System Agreement
executed March 13, 2003, and effective as of April 1, 2003, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment. If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control. Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment, shall have the meaning set forth in the Agreement. Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment. Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

CSG and TWC agree to the following as of the Effective Date (as defined below):

 

1. TWC hereby requests and CSG has agreed to provide its Customer
Intelligence—Intelligent Accounts Receivables (“Intelligent AR”) service for the
following TWC systems/principals (“SPAs”) only: *********; *********; *********;
*********; *********; ********* and ********* (collectively, for purposes of
this Amendment, the “**** Region SPAs”). CSG Intelligent AR is a service bureau
offering that leverages Connected Subscriber behavior data of TWC and applicable
Participating Affiliates and will allow TWC and such Participating Affiliates to
develop insight, through the use of data mining and predictive models, and make
that insight actionable to TWC and such Participating Affiliates through the use
of native integration of such information with CSG’s Products and Services
provided to TWC and such Participating Affiliates. The Intelligent AR service is
offered through pre-packaged solutions but can also be configured to support
specific TWC and/or Participating Affiliate requirements. The Intelligent AR
includes the infrastructure and processes required to develop and maintain
historical behavior information of TWC and Participating Affiliate Subscribers
and provide predictive subscriber analytics, pre-integrated with CSG’s customer
care and billing solutions.

 

  a) As a result, Schedule C, “Basic Services and Additional Services and
Associated Exhibits,” of the Agreement is modified by adding the following to
the Section entitled “Additional Services”:

Customer Intelligence - Intelligent Accounts Receivables (Intelligent AR)

 

  b) As a result, Schedule C, Basic Services and Additional Services and
Associated Exhibits,” of the Agreement is modified by adding the following to
the section entitled “Services Description”:

Customer Intelligence - Intelligent Accounts Receivables - CSG’s Intelligent
Accounts Receivables (“Intelligent AR”) is an offering by which CSG will perform
behavior analytics and predictive models on Customer’s Connected Subscribers’
payment behavior data which will then enable Customer to configure and classify
payment groups of Connected Subscribers and treatment paths based on such
predictive behavior analytics. The payment group data will be updated daily and
integrated with CSG’s Enhanced Accounts Receivables (“EAR”). As a result,
Customer will have the ability to leverage the resulting payment group
classification information to target collections strategies and utilize
resources more appropriately.



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUEST

CSG SYSTEMS INTERNATIONAL, INC.

 

  c) As a result, Schedule F, “Fees,” of the Agreement shall be amended to
include the following fees:

 

Description of Item/Unit of Measure

   Frequency      Fee  

Intelligent Accounts Receivable (Note 1) (Note 2)

     

1. Implementation Fee (per request) (Note 1)

     *** ****         *****   

2. Intelligent AR Support Services (Note 2) (Note 4)

     *******       $ *********   

3. Additional Capacity Fee (Note 3) (Note 4)

     *******       $ ********   

Note 1: The parties agree to execute a separate Statement of Work for
implementation of Intelligent AR services in the **** Region SPAs (CSG document
no. *******). The fees provided herein are only applicable to the **** Region
SPAs and any additional SPAs shall be subject to such fees to be negotiated by
the Parties pursuant to a subsequent amendment to the Agreement and Statement of
Work.

Note 2: CSG shall provide Support Services for the Intelligent AR, and problems
shall be reported and resolved, in accordance with the priority levels set forth
in Section II. of Schedule H of the Agreement. Support Services shall commence
after implementation of Intelligent AR as contemplated in Note 1 above. Support
Services shall include up to ******-**** **** ***** per month of analytics
support (“Analytics Support”). Analytics Support shall consist of Customer
business requirement updates to the modeling analysis and data analytics direct
support. Analytics Support in excess of the *********** **** hours per month
shall be billed at TWC’s then current hourly rate for Technical Services. CSG
shall notify TWC when ****** ******* ***** of the Analytics Support hours have
been exhausted in any given month. Following the first anniversary date after
implementation of Intelligent AR as contemplated in Note 1 above, this Support
Services Fee is subject to increase pursuant to Section 5.4 of the Agreement.

Note 3: Initial capacity includes up to **** ******* *********** Connected
Subscribers; additional Capacity Fee of $******* ******* Rate for incremental
capacity of **** ******* ******** ********* Connected Subscribers (i.e., for
********* ** ** ********* Connected Subscribers, the recurring fees will be the
specified Support Services Fee plus $******** per month) which shall be invoiced
in arrears, pursuant to Article 5.2 of the Agreement, based on Intelligent AR
service provided by CSG for the prior ******** *****. Following the first
anniversary date after implementation of Intelligent AR as contemplated in Note
1 above, this Additional Capacity Fee is subject to increase pursuant to
Section 5.4 of the Agreement.

Note 4: CSG agrees to separately invoice up to three (3) Participating
Affiliates, as designated by TWC, for the ******* fees set forth above on such
allocation basis as designated by TWC. Notwithstanding the foregoing, TWC may
change the Participating Affiliates to be invoiced by CSG for such ******* fees
with at least ***** **** ****’ prior notice (e-mail is acceptable) to CSG;
provided, however, that the aggregate equals the ******* fees set forth above.
TWC and CSG acknowledge and agree that regardless of which Participating
Affiliate is invoiced, TWC shall at all times be responsible for any amounts due
and owing hereunder.

d) Schedule L, Disaster Recovery Plan, of the Agreement is amended to add
Intelligent AR under the MARC III classification.

 

2. For avoidance of doubt, any and all analysis, scores, reports, records or
data created, derived, compiled or added by CSG to any Customer Data of TWC
and/or any Participating Affiliate in connection with the Intelligent AR
service, in each case, irrespective of the form, is the exclusive property and
Confidential Information of TWC (the “TWC Data”) and deemed to be Customer Data
under the Agreement. In no event shall CSG retain, store and/or supplement any
of its databases with any such TWC Data, in whole or in part, except in
connection with any CSG Products and Services provided to TWC and Participating
Affiliates, nor shall CSG utilize any external information and/or any databases
of any third party for purposes of providing the Intelligent AR service or share
any such TWC Data with any third parties without obtaining the prior written
consent of TWC, signed by an authorized officer of TWC. Upon expiration or
termination of the Agreement, including any Termination Assistance Period, CSG
shall include all TWC Data for the then current past six (6) months from the
date of such expiration or termination for West Region SPAs identified in any
Deconversion Notice.

 

3. For avoidance of doubt, Participating Affiliates may use and receive the
Intelligent AR service without incurring any additional fees hereunder to the
extent any such Participating Affiliate’s use and receipt of the Intelligent AR
service is in connection with one or more of the West Region SPAs, without any
requirement that such Intelligent AR service be set forth in any such
Participating Affiliate’s Affiliate Addendum. In addition to TWC’s termination
rights set forth in Article 6 of the Agreement, TWC shall also have the right to
terminate any Participating Affiliate’s use or receipt of the Intelligent AR
service, if applicable, for convenience, without notice to CSG, subject,
however, to Note 4 in Section 1(c) above, and TWC may terminate the Intelligent
AR service in its entirety upon at least thirty (30) days’ prior written notice
to CSG upon which all Intelligent AR service Monthly fees shall cease.



--------------------------------------------------------------------------------

FOIA CONFIDENTIAL TREATMENT REQUEST

CSG SYSTEMS INTERNATIONAL, INC.

 

This Amendment is executed and effective as of the day and year last signed
below (“Effective Date”).

 

time warner cable inc. (“TWC”)     CSG SYSTEMS, INC. (“CSG”) By: /s/ Frank
Boncimino     By: /s/ Michael J. Henderson Name: Frank Boncimino     Name:
Michael J. Henderson Title: SVP, Chief Information Officer     Title: EVP Sales
& Marketing Date: June 25, 2012     Date: 6/29/12